Order affirmed, with ten dollars costs and disbursements. Time to serve an amended complaint extended to include ten days from the date of the service of the order entered herein. Memorandum: We find in this complaint a total absence of definite statement of fact upon which to base a cause of action. All concur. (The order dismisses the complaint in an action for damages sustained by reason of conspiracy and malicious prosecution.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.